RICHARDS, J.:
Epitomized Opinion
This is an action for the purpose of obtaining a construction of the will of George Kellar. Under one of the provisions of the will the testator gave certain bonds to the “Old Folks Homes for Men in the City of Kansas City.” • At the time of his death the testator possessed about $30,000 worth of bonds. As the administrator was unable to locate any charity in Kansas City by that name, this action was brought. The trial judge was C. L. Newcomer, of Bryan, Ohio. Being dissatisfied with the decree of the lower court, some of the claimants prosecuted an appeal. The Court of.Appeals held:
1. Under the provisions of thé will the testator intended that his bonds should be for such old folks Romes in Kansas City as provided homes exclusively for men.
2. That as there are no charities in Kansas City which are devoted exclusively to providing homes for old men, no one of the claimants is qualified or entitled to receive any portion of the funds; therefore the bequest must fail for want of a legatee and the property be distributed to the heirs at law.